[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            FEB 17, 2009
                             No. 08-14448                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 07-20893-CR-WJZ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JUAN CARLOS FERNANDEZ,
a.k.a. Chata,
a.k.a. Octavio Serna,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (February 17, 2009)

Before DUBINA, CARNES and WILSON, Circuit Judges.
PER CURIAM:

      Appellant Juan Carlos Fernandez appeals his 132 month sentence for

conspiracy to distribute cocaine and heroin, in violation of 21 U.S.C. § 846. The

district court sentenced Fernandez within the guidelines. On appeal, Fernandez

argues that within guideline sentences may produce unjust results and are not per

se reasonable, and a sentence at the low end of the guidelines or at the statutory

minimum of 120 months would have been reasonable in his case. Fernandez

acknowledges that he is an alien and will be subject to removal based on his

aggravated felony conviction. He asserts that his future deportation is significant

because his deportation renders him ineligible for a sentence reduction based on

drug abuse treatment or time served in a community confinement center. He

argues that a sentence of 120 months of imprisonment would have been sufficient

to deter him from future criminal activity, and his sentence is excessive and

substantively unreasonable because it is greater than 120 months’ imprisonment.

      “We review the final sentence imposed by the district court for

reasonableness.” United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007).

Recently, the Supreme Court clarified that the reasonableness standard means

review of sentences for abuse of discretion. Gall v. United States, 552 U.S. __,

128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007). The district court must impose a



                                           2
sentence that is both procedurally and substantively reasonable. Id. at ___, 128 S.

Ct. at 597. We review the substantive reasonableness of the sentence imposed to

determine whether the sentence is supported by the 18 U.S.C. § 3553(a) factors.

United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). The § 3553(a)

factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C.

§ 3553(a)).

      “[T]here is a range of reasonable sentences from which the district court may

choose.” Id. at 788. Although we do not apply a presumption of reasonableness

to a sentence within the advisory guideline range, we will ordinarily expect such a

sentence to be reasonable. Id. “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” Id. The relationship between the

sentence imposed and the statutory maximum informs whether a sentence is

                                           3
reasonable. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005)

(noting the defendant’s within-guidelines reasonable sentence was one tenth of the

statutory maximum). The weight given to particular sentencing factors is

committed to the sound discretion of the district court. United States v. Clay, 483

F.3d 739, 743 (11th Cir. 2007).

      We conclude from the record that Fernandez’s sentence is substantively

reasonable because the district court considered the sentencing factors, including

the guidelines range, the just punishment, and the need to deter future criminal

conduct. Accordingly, we affirm Fernandez’s sentence.

      AFFIRMED.




                                          4